09-1896-ag
         He v. Holder
                                                                                       BIA
                                                                                 LaForest, IJ
                                                                               A094 788 802
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 11 th day of February, two thousand               ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                ROBERT D. SACK,
 9                BARRINGTON D. PARKER,
10                         Circuit Judges.
11       _______________________________________
12
13       SHUN HE, A/K/A HE SHUN OU YANG,
14                Petitioner,
15
16                      v.                                      09-1896-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Michael Brown, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; John S. Hogan, Senior
27                                     Litigation Counsel; Aimee J.
28                                     Frederickson, Trial Attorney, Office
29                                     of Immigration Litigation, United
30                                     States Department of Justice, Civil
31                                     Division, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Shun He, a native and citizen of the

6    People’s Republic of China, seeks review of an April 8, 2009

7    order of the BIA affirming the February 25, 2008 decision of

8    Immigration Judge (“IJ”) Brigitte LaForest denying his

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).    In re Shun

11   He, A094 788 802 (B.I.A. Apr. 8, 2009), aff’g No. A094 788

12   802 (Immig. Ct. N.Y. City Feb. 25, 2008).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history of this case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.    See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

18   applicable standards of review are well-established.     See

19   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534

20   F.3d 162, 167 (2d Cir. 2008).

21       Substantial evidence supports the IJ’s adverse

22   credibility determination.   See Corovic v. Mukasey, 519 F.3d

23   90, 95 (2d Cir. 2008).   In making her adverse credibility

24   determination, the IJ found that: (1) while He testified

                                     2
1    that officials twice came to his home following his

2    departure from China demanding that his parents turn him

3    over to authorities, his father made no such assertion in a

4    letter he submitted; (2) He’s testimony that he rarely

5    discussed Falun Gong with others was contradicted by his

6    father’s letter; (3) He’s testimony that he was captured by

7    officials when he tripped and fell was contradicted by his

8    father’s letter.   Because He does not challenge the IJ’s

9    reliance on the omission regarding the officials’ visit to

10   his parents, it stands as a valid basis for the IJ’s adverse

11   credibility determination.   Biao Yang v. Gonzales, 496 F.3d

12   268, 273 (2d Cir. 2007); see also Xiu Xia Lin, 534 F.3d at

13   166 n.3.   Although He argues that he explained the remaining

14   discrepancies, a reasonable factfinder would not have been

15   compelled to credit his explanations.   See Majidi v.

16   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

17        In finding He not credible, the IJ additionally found

18   that: (1) in light of the very similar language used by both

19   his father and his friend in their letters, it was

20   implausible that they were written by separate individuals;

21   and (2) it was implausible that He would fear the Chinese

22   government, but nonetheless sign a statement requesting that

23   DHS notify the Chinese consulate he was in custody.

24   Contrary to He’s argument, when an alien submits two

                                   3
1    “strikingly similar” documents allegedly provided by

2    different persons, an IJ may “treat those similarities as

3    evidence supporting an adverse credibility finding.”    Mei

4    Chai Ye v. United States Dep’t of Justice, 489 F.3d 517, 519

5    (2d Cir. 2007).   Moreover, despite He’s argument that the IJ

6    erred in finding him not credible by relying on his request

7    that DHS notify Chinese authorities regarding his detention,

8    we are not compelled to reach a different conclusion.    See

9    Wensheng Yan v. Mukasey, 509 F.3d 63, 67-68 (2d Cir. 2007).

10       Because He was unable to meet his burden for asylum, he

11   necessarily failed to meet the higher burden required for

12   withholding of removal.    See Paul v. Gonzales, 444 F.3d 148,

13   156 (2d Cir. 2006).   Additionally, He fails to sufficiently

14   challenge the agency’s denial of CAT relief in his brief to

15   this Court.   See Yueqing Zhang v. Gonzales, 426 F.3d 540,

16   541 n.1, 545 n.7 (2d Cir. 2005).

17       For the foregoing reasons, the petition for review is

18   DENIED, in part, and DISMISSED, in part.    Having completed

19   our review, we DISMISS the petitioner's pending motion for a

20   stay of removal as moot.
21
22
23                                FOR THE COURT:
24                                Catherine O’Hagan Wolfe, Clerk
25
26
27




                                    4